Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record fails to teach or fairly suggest “a phase controller configured to receive a plurality of sinusoidal signals from a transmitter and to generate a plurality of reference signals by adjusting a phase of a frequency of each of the plurality of sinusoidal signals” and “wherein the phase controller is further configured to adjust the phase of the frequency of each of the plurality of sinusoidal signals so that a phase of a frequency of each of the plurality of reference signals is equal to a phase of a corresponding one of the target frequency components of the bioelectrical signal”.
Regarding claim 1, Harrison teaches a transmitter configured to transmit a transmission signal to a biological tissue (Column 5, line 39-Column 6, line 14—A plurality of electrodes can be attached to biological tissue and to a microchip which is connected to an analyzer system, the system can generate an AC current that can be steered to an input wire, where the device can use a small number of wires to transmit biopotential signals between the chip and analyzer system; biological tissue 204, Fig. 2); and a receiver configured to receive a bioelectrical signal from the biological tissue and calculate a bioimpedance using the bioelectrical signal (Column 2, lines 42-44—impedance is determined by measuring a voltage signal received at the particular channel in response to the AC waveform; Column 5, lines 39-42—an integrated biosensing device comprises a receiver circuit having a plurality of channels for receiving corresponding measured signals), wherein the transmitter comprises a sinusoidal signal generator configured to generate the plurality of sinusoidal signals having different target frequencies (Column 2, lines 56-57—generate a plurality of AC current waveforms; Column 11, line 25—digital-to-analog converter; Column 11, lines 29-31—create an arbitrary AC waveform such as an approximation of a sine wave with a particular frequency at the DAC output), wherein the receiver comprises: a plurality of synchronous detectors (Abstract—outputs a representation of each biopotential signal to an analyzer; Column 5, line 39-Column 6, line 14—A plurality of electrodes can receive a signal from the biological tissue; Recording electrodes 202, Fig. 2) configured to extract a target frequency component of the bioelectrical signal using a reference signal (Column 6, lines 36-38—Analyzer can be configured to isolate the frequency component in the selected waveform corresponding to the frequency of the AC current where the AC current serves as the reference signal); and a bioimpedance analyzer configured to calculate a bioimpedance (Column 2, line 37—impedance measurement module) using the plurality of digital detection signals (Column 2, lines 42-44—impedance is determined by measuring a voltage signal received at the particular channel in response to the AC waveform). Harrison further teaches wherein a reference signal corresponds to the analog sinusoidal signal generated from the transmitter (Column 6, lines 36-38—analyzer can be configured to isolate the frequency component in the selected waveform corresponding to the frequency of the AC current where the AC current serves as the reference signal). 
However, Harrison does not specifically teach: that the system is a body composition analysis system and the biological tissue is part of the body of a user; a phase controller configured to receive a plurality of sinusoidal signals from the transmitter and to generate a plurality of reference signals by adjusting a phase of a frequency of each of the plurality of sinusoidal signals; that the transmitter comprises a plurality of sinusoidal signal generators and a signal mixer configured to synthesize the plurality of sinusoidal signals and generate the transmission signal; a multiplier configured to multiply the bioelectrical signal and a corresponding one of the reference signals to output a multiplied signal; a low pass filter configured to receive the multiplied signal from the multiplier; and wherein the phase controller is configured to adjust the phase of the frequency of each of the plurality of sinusoidal signals so that a frequency of each of the plurality of reference signals is equal to a phase of a corresponding one of the target frequency components of the bioelectrical signal. 
Cha teaches that bioimpedance measurement is a known and conventional method of determining a body composition (Column 1, lines 42-43), that bioimpedance may be measured by applying a signal to the body of a user (Column 18, lines 52-58 and Column 19, lines 8-9—the signal is applied to the body of a user), that a plurality of signal generators may be used to generate a signal (Plurality of sinusoidal current signal generators 502-1, 502-2, Fig. 10), and wherein the analog sinusoidal signal is generated by synthesizing a plurality of sinusoidal signals, each of the sinusoidal signals having a different frequency (Column 18, lines 59-67—The device has two signal generators and applies a current signal representing two frequencies). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the bioimpedance-measuring system of Harrison with the body composition teaching of Cha in order to predictably arrive at the claimed invention, and to further combine the system of Harrison with the multiple signal generators of Cha which would predictably improve the ability of the device to utilize signals of different frequencies without requiring separate testing instances (i.e. it would allow the device to utilize multiple frequencies at the same time to generate a single signal). 
Cha additionally teaches a multiplier configured to multiply the bioelectrical signal by a reference signal generated based on the digital sinusoidal signal to output a mixed signal (Column 19, line 67-Column 20, line 1—the voltage drop signal is multiplied by the first sinusoidal current signal) and filtering a signal (Column 19, lines 28-30--a sinusoidal signal included in the voltage drop signal for each frequency can be separated by way of filtering); however, Cha does not specifically teach filtering components below a reference frequency or filtering of a mixed signal after two signals have been multiplied. 
Baek teaches a bioimpedance measuring device which applies a current to a user and detects a signal in response, wherein the detector includes a mixer which multiplies a sensed signal with a reference mixing signal (Paragraph 0063) and then filters the mixed signal to remove undesired low frequency components (0066—includes a filter to remove undesired low frequency components to remove unwanted aliases or harmonics from the signal; filter 120, Fig. 1). However, Baek utilizes a bandpass filter to remove these components and does not specifically teach using a low pass filter to remove undesired low frequency components from a mixed signal.
Peterson (US 20140155708 A1) teaches a system and method for determining physiological parameters (Abstract) wherein a response signal received from a sensor is multiplied by a driving signal by a signal multiplier, after which the multiplied response signals are low pass filtered and provided as a response input to a parameter extraction block (Paragraph 0090) for determining a parameter. However, Peterson makes no note of measuring bioimpedance or similar parameters and provides no motivation for using low pass filtering of the multiplied signal rather than band pass filtering. Baek similarly provides no motivation to utilize a low pass filter rather than a band pass filter while Cha teaches a filter for each frequency of interest. 
None of Harrison, Cha, or Baek teaches a phase controller configured to receive a plurality of sinusoidal signals from a transmitter and to generate a plurality of reference signals by adjusting a phase of a frequency of each of the plurality of sinusoidal signals. Henzler teaches a delayer for adjusting an input signal, such that the delayer may be seen as relevant to generic signal processing (Paragraph 0002), wherein the delayer may be part of a digital-to-analog converter and wherein the delay may be based on either of the least significant bits or most significant bits of an input signal (Paragraph 0076; Paragraph 0045—the adjustable delayer is optionally configured to derive delay adjustment information from one or more most significant bits of the delay adjustment input information to allow for coarse delay adjustment) to provide an adjusted output signal (See Fig. 2, in particular delay adjustment input information 220, where the input information may be chosen as the MSB signal of the digital sinusoidal signal, coarse tuning 292, and shifted output 230) such that a phase of a frequency of a sinusoidal signal may generally be adjusted. 
However, none of Harrison, Cha, Baek, or Henzler specifically teaches or provides motivation to utilize a phase controller to adjust a phase of the frequency of each of the plurality of sinusoidal signals so that a phase of a frequency of each of the plurality of reference signals is equal to a phase of a corresponding one of the target frequency components of the bioelectrical signal.
Claim 11 recites features similar to claim 1 and contains allowable subject matter for the same reason. Claims 2, 4-6, 8-10, and 13-15 contain allowable subject matter as they depend from claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791